NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

BUCK DANIEL MOORE,                                No. 12-35270

               Plaintiff - Appellant,             D.C. No. 3:11-cv-01376-AC

  v.
                                                  MEMORANDUM *
JORDET; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Oregon state prisoner Buck Daniel Moore appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations concerning his conditions of confinement. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We

affirm.

       The district court properly dismissed Moore’s action because the amended

complaint did not “contain[] enough facts to state a claim to relief that is plausible

on its face.” Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (citation and

internal quotation marks omitted) (noting obligation to construe pro se pleadings

liberally).

       Moore’s request for appointment of counsel is denied.

       AFFIRMED.




                                           2                                     12-35270